Citation Nr: 1047528	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  06-31 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1969.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, the RO reopened the Veteran's 
previously denied claim for service connection for PTSD and 
denied the underlying claim for service connection for depression 
with PTSD.  Jurisdiction over the Veteran's claim has remained 
with the RO in Pittsburgh, Pennsylvania.

In July 2008, the Board granted the Veteran's petition to reopen 
the previously denied claim for service connection for PTSD and 
remanded the underlying claim for further development.

Although the Veteran's initial July 2005 claim for service 
connection for a psychiatric disability was limited to PTSD and 
depression, the United States Court of Appeals for Veterans 
Claims (Court) has held that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Thus, the Board has characterized the issue as a 
claim for entitlement to service connection for a psychiatric 
disability, to include depressive disorder, mood disorder, 
dysthymic disorder, and PTSD.

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2010) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issue of entitlement to a TDIU has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's current psychiatric disability, dysthymic disorder, 
is the result of an in-service disease or injury.



CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability 
are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for a 
psychiatric disability, the claim is substantiated, and there are 
no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-
68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's VA treatment records reveal that he has been 
diagnosed as having various psychiatric disabilities.  For 
example, a May 2010 VA examination report indicated a diagnosis 
of dysthymic disorder.  

Furthermore, the Veteran has reported several in-service non-
combat stressors.  He has reported on various occasions that a 
military guard placed an M16 rifle to the back of his head while 
performing aircraft maintenance at Osan Air Force Base in Korea 
in March or April 1968.  Also, during the May 2010 VA examination 
he reported that, while apparently serving in Vietnam, he 
witnessed a fellow serviceman pull a possible weapon from his 
pocket while driving on highway 1 to pick up aircraft parts at a 
depot and he hid in an airplane during a firefight on the 
perimeter of his assigned base.

The Veteran's DD-214 and service personnel records indicate that 
his military occupational specialty was an aircraft maintenance 
specialist.  He was stationed at Yokota Air Base, Japan from 
September 1967 to July 1969 and traveled to Cam Ranh Bay, Vietnam 
in November 1967 and Osan Air Base, Korea in March 1968. 

The Veteran is competent to report in-service stressors.  See 
Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  
Furthermore, his reports are consistent with the evidence of 
record and the circumstances of his service and there is no 
evidence to contradict them.  Thus, the Board concludes that the 
Veteran's reports are also credible.  Therefore, the Veteran's 
reported in-service stressors are conceded.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for 
which a Veteran seeks service connection must be considered on 
the basis of the places, types, and circumstances of his service, 
as shown by the evidence).  Thus, there is evidence of current 
psychiatric disabilities and in-service stressors. 

The only medical opinion as to the etiology of the Veteran's 
psychiatric disability is that of the clinical psychologist who 
conducted the May 2010 VA examination.  He opined that it was 
likely ("at least as likely as not") that the Veteran's 
dysthymic disorder was secondary to his military service.  This 
opinion was apparently based upon a review of the Veteran's 
claims file and his reported history and the fact that he 
continued to experience ruminative thoughts regarding his in-
service stressors.

As the opinion of the examiner who conducted the May 2010 VA 
examination is accompanied by a rationale which is consistent 
with the evidence of record, the opinion is entitled to 
substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

As the weight of the evidence is in favor of a conclusion that a 
link exists between the Veteran's current psychiatric disability 
and service and resolving reasonable doubt in his favor, the 
Board concludes that the criteria for service connection for a 
psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. § 3.303. 

The Board notes that the Veteran has claimed service connection 
for PTSD and that he has been diagnosed as having PTSD based upon 
in service stressors.  The most probative evidence as to whether 
the Veteran has PTSD consists of the report of the May 2010, VA 
examination.  The examiner provided a detailed explanation for 
the conclusion that the Veteran did not meet the criteria for a 
diagnosis of PTSD, but did meet the criteria for a diagnosis of 
dysthymic disorder.  Earlier VA treatment records that included 
diagnoses of PTSD, did not contain any explanation as to how the 
Veteran met the criteria for that diagnosis.  

Ultimately, the weight of the evidence is to the effect that the 
current psychiatric disability, diagnosed as dysthymic disorder, 
is related to service.  Service connection is; therefore, 
granted. 


ORDER

Entitlement to service connection for a psychiatric disability is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


